DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-15
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-15
Currently rejected claims:			1-15
Allowed claims:				None

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over IFT (“GRAS Flavoring Substances 22”, 2005, Institute of Food Technologists (IFT), vol. 59, No. 8, https://www.ift.org/news-and-publications/food-technology-magazine/issues/2005/august/features/gras-flavoring-substances-22) in view of Arora (“Natural Mint Terpene”, April 2020, Arora Aromatics, https://web.archive.org/web/20200429123821/http://www.aroraaromatics.com:80/natural-mint-products/mint-terpene-detail.html) and Swaine (US 2008/0008729) as evidenced by Chemical I (“alpha-Pinene”, 2018, Chemical Book, https://web.archive.org/web/20180902020056/http://www.chemicalbook.com:80/ProductChemicalPropertiesCB5209086_EN.htm), Chemical II (“beta-pinene”, 2018, Chemical Book, https://web.archive.org/web/20180804124613/http://www.chemicalbook.com:80/ChemicalProductProperty_EN_CB7361607.htm), and Chemical III (“Cineole”, 2017, Chemical Book, https://web.archive.org/web/20171225105534/http://www.chemicalbook.com:80/ProductChemicalPropertiesCB2853653_EN.htm).
Regarding claim 1, IFT teaches a method of making a flavor (corresponding to corn mint oil as a flavoring substance in paragraph 3 on page 12 that begins with “Criteria for GRAS Status. Based on the above assessment”) comprising the steps: (A) steam distilling Mentha genus plant matter (page 9, paragraphs 6 and 8; page 11, paragraph 3) to produce a first mint distillate (corresponding to terpene hydrocarbons in paragraph 3 on page 11).  IFT also teaches that the flavor contains up to 8% of the first mint distillate, but redistillations can reduce the content of first distillate to amounts of less than 3% (page 11, paragraph 3).  Although IFT teaches that the first mint distillate contains terpene hydrocarbons including pinene and limonene (page 11, paragraph 3) and is distilled from dementholized oil of Mentha arvensis (page 9, paragraph 6), IFT does not teach the first mint distillate comprises (1) the recited amount of limonene as determined by Lei-Hoke Method I; (2) the recited amount of mint flavor components having a boiling point of 155-183°C as determined by Lei-Hoke Method I; or (3) combining the produced first mint distillate to an additional mint flavor component such that the first mint distillate comprises 0.5-6.0 wt% of the flavor.
However, Arora teaches that mint terpene containing 45-50% limonene and 27-44% of mint flavor components (corresponding to the composition containing 10-14% alpha-pinene, 14-18% beta-pinene, and 3-12% cineole in the second table on page 1 which have a boiling point of 155-156°C, 167°C, and 176-177°C, respectively, as evidenced by the “Chemical Properties” section of Chemical I, II, and III) is produced from the distillation of dementholized mint oil from Mentha arvensis (page 1, paragraph 1).  Swain teaches that the typical steam distillation process removes low boiling components from the flavor composition and that the components are added back at least in part to the flavor [0007].
It would have been obvious for a person of ordinary skill to have modified the distillate of IFT by using the distillate of Arora.  Since IFT teaches that the flavor comprises terpene hydrocarbons including pinene and limonene which are at least partially removed by distillation (page 11, paragraph 3) of the dementholized composition (page 9, paragraph 6), but does not disclose the composition of such a distillate, a skilled practitioner would have been motivated to consult an additional reference such as Arora to determine the composition of the terpene hydrocarbon distillate.  In consulting Arora, the practitioner would find the that mint distillate comprises 45-50% limonene and 27-44% of mint flavor components, wherein each of the mint flavor components have a boiling point within the claimed range.  Although the prior art does not disclose the contents of limonene and mint flavor components as peak area percent as determined by Lei-Hoke Method I, the disclosed contents are considered to fall within the claimed ranges, thereby rendering the claim obvious.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a method of measurement does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
It would have been obvious for a person of ordinary skill in the art to have modified the method of IFT by combining the produced first mint distillate containing the terpene hydrocarbons to an additional mint flavor component as taught by Swaine.  Although IFT teaches that the flavor comprises the terpene hydrocarbons in an amount of up to 8%, but that multiple redistillations results in the content of the terpene hydrocarbons being distilled from the flavor to reduce the content to less than 3%, a skilled practitioner would readily recognize that the first mint distillate containing the terpene hydrocarbons are added back to the flavor so that the flavor contains the first mint distillate in an amount of up to 8%, which overlaps the claimed concentration, since Swaine teaches that adding this first mint distillate back to the flavor is part of the typical steam distillation process.  Therefore, a selection of an amount of first mint distillate within the overlapping range renders step (b) obvious.
Regarding claim 2, IFT teaches the invention as described above in claim 1, including the min flavor components having a boiling point within the claimed range are selected from alpha-pinene, beta-pinene, and eucalyptol (corresponding to cineole) which have a boiling point of 155-156°C, 167°C, and 176-177°C, respectively, as evidenced by the “Chemical Properties” section of Chemical I, II, and III.
Regarding claims 3 and 4, IFT teaches the invention as described above in claim 1, including the first mint distillate comprises 0 ppm of dimethyl sulfide (Swaine [0007]).
Regarding claim 5, IFT teaches the invention as described above in claim 1, including the first mint distillate comprises 45-50% limonene (Arora, second table on page 1).  Although the prior art does not disclose the content of limonene as peak area percent as determined by Lei-Hoke Method I, the disclosed content is considered to fall within the claimed range, thereby rendering the claim obvious.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a method of measurement does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
Regarding claim 6, IFT teaches the invention as described above in claim 1, including the first mint distillate comprises 27-44% of mint flavor components (corresponding to the composition containing 10-14% alpha-pinene, 14-18% beta-pinene, and 3-12% cineole in the second table on page 1 of Arora, which have a boiling point of 155-156°C, 167°C, and 176-177°C, respectively, as evidenced by the “Chemical Properties” section of Chemical I, II, and III).  Although the prior art does not disclose the content of mint flavor components as peak area percent as determined by Lei-Hoke Method I, the disclosed content is considered to fall within the claimed range, thereby rendering the claim obvious.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a method of measurement does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
Regarding claims 7-9, IFT teaches the invention as described above in claim 1, including the first mint distillate comprises 10-14% alpha-pinene and 14-18% beta-pinene for a total amount of 24-32 pinene (Arora, page 1, second table).  Although the prior art does not disclose the content of pinene as peak area percent as determined by Lei-Hoke Method I, the disclosed content is considered to fall within the claimed range, thereby rendering the claim obvious.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a method of measurement does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
Regarding claim 10, IFT teaches the invention as described above in claim 1, including the mint flavor components comprise 3-12% eucalyptol (Arora, page 1, second table).  Although the prior art does not disclose the content of eucalyptol as peak area percent as determined by Lei-Hoke Method I, the disclosed content is considered to fall within the claimed range, thereby rendering the claim obvious.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a method of measurement does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
Regarding claim 12, IFT teaches the invention as described above in claim 1, including the first mint distillate comprises amounts including 0% of menthone or menthol (corresponding to the first distillate comprising 76-100% alpha-pinene, beta-pinene, limonene, cineole, and octanol in the second table on page 1 of Arora).  Although the prior art does not disclose the content of menthone or menthol as peak area percent as determined by Lei-Hoke Method I, the disclosed contents are considered to overlap the claimed range, thereby rendering the claim obvious.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a method of measurement does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over IFT (“GRAS Flavoring Substances 22”, 2005, Institute of Food Technologists (IFT), vol. 59, No. 8, https://www.ift.org/news-and-publications/food-technology-magazine/issues/2005/august/features/gras-flavoring-substances-22) in view of Arora (“Natural Mint Terpene”, April 2020, Arora Aromatics, https://web.archive.org/web/20200429123821/http://www.aroraaromatics.com:80/natural-mint-products/mint-terpene-detail.html) and Swaine (US 2008/0008729) as evidenced by Chemical I (“alpha-Pinene”, 2018, Chemical Book, https://web.archive.org/web/20180902020056/http://www.chemicalbook.com:80/ProductChemicalPropertiesCB5209086_EN.htm), Chemical II (“beta-pinene”, 2018, Chemical Book, https://web.archive.org/web/20180804124613/http://www.chemicalbook.com:80/ChemicalProductProperty_EN_CB7361607.htm), and Chemical III (“Cineole”, 2017, Chemical Book, https://web.archive.org/web/20171225105534/http://www.chemicalbook.com:80/ProductChemicalPropertiesCB2853653_EN.htm) as applied to claim 1 above, and further in view of Finley (US 2010/0197801) as evidenced by Chemical IV (“p-Cymene”, 2017, Chemical Book, https://web.archive.org/web/20171015204616/http://www.chemicalbook.com/ProductChemicalPropertiesCB9262508_EN.htm).
Regarding claim 11, the prior art teaches the invention as described above in claim 1, including the first mint distillate comprising of other components in addition to limonene, pinene, cineol, and octanol (corresponding to “etc” in paragraph 1 on page 1 of Arora) and that repeated distillation removes low boiling components from the flavor composition (Swaine [0007]).  It does not teach the mint flavor components having the boiling point of 155-183°C comprises sabinene and/or para-cymene in the claimed peak area percent as determined by Lei-Hoke Method I.
However, Finley teaches an adjuvant composition (Abstract) comprising the volatile low-boiling distillate fraction of mint oil [0046]-[0047] from Mentha arvensis [0049] which was distilled at 50-185°C [0050] and includes para-cymene [0055] which has a boiling point of 176-178°C as evidenced by the “Chemical Properties” section of Chemical IV. 
It would have been obvious for a person of ordinary skill in the art to have modified the first distillate of IFT to include para-cymene as taught by Finley.  Since IFT teaches that the first distillate is formed by steam distilling Mentha genus plant matter (page 9, paragraphs 6 and 8; page 11, paragraph 3) to produce a first mint distillate (paragraph 3 on page 11); Swaine teaches that this distillate comprises low-boiling components [0007]; and Arora teaches that there are additional components in the distillate (page 1, paragraph 1), a skilled practitioner would have been motivated to consult an additional reference such as Finley in order to determine other components of the first mint distillate, thereby rendering the claimed para-cymene obvious.  Also, since the first distillate comprises 76-100% alpha-pinene, beta-pinene, limonene, cineole, and octanol (Arora, page 1, second table), 0-24% of the distillate comprises para-cymene.  Although the prior art does not disclose the content of para-cymene as peak area percent as determined by Lei-Hoke Method I, the disclosed content is considered to overlap the claimed range, thereby rendering the claim obvious.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a method of measurement does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.

Claim 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Swaine (US 2008/0008729) in view of Arora (“Natural Mint Terpene”, April 2020, Arora Aromatics, https://web.archive.org/web/20200429123821/http://www.aroraaromatics.com:80/natural-mint-products/mint-terpene-detail.html) as evidenced by Chemical I (“alpha-Pinene”, 2018, Chemical Book, https://web.archive.org/web/20180902020056/http://www.chemicalbook.com:80/ProductChemicalPropertiesCB5209086_EN.htm) and Chemical II (“beta-pinene”, 2018, Chemical Book, https://web.archive.org/web/20180804124613/http://www.chemicalbook.com:80/ChemicalProductProperty_EN_CB7361607.htm).
Regarding claim 1, Swaine teaches a method of making a flavor composition (corresponding to flavor system [0012]) comprising the steps: (a) steam distilling [0007], Mentha [0119] to produce a first mint distillate [0121] wherein the first mint distillate comprises low-boiling compounds [0120]; and (b) combining the produced first mint distillate to an additional mint flavor component (corresponding to reengineering and combining the components [0119] to add back desired components that may have been removed during the processing (Abstract)).  Swaine teaches that flavor oil from  Mentha  species such as Mentha arvensis can be present as the entire flavor composition or can be combined with other flavor ingredients [0035], which means that the content of the first distillate in the composition ranges from an amount approaching 0% by weight to an amount approaching 100% by weight of the flavor, which overlaps the claimed concentration.  Although Swaine teaches that the first mint distillate comprises low-boiling components from Mentha arvensis [0120] and that the final flavor contains limonene, alpha-pinene, beta-pinene (corresponding to 13-pinene), eucalyptol, and octanol [0121], it does not teach that the first mint distillate comprises the recited amount of limonene as determined by Lei-Hoke Method I; or the recited amount of mint flavor components having a boiling point of 155-183°C as determined by Lei-Hoke Method I.
However, Arora teaches that mint terpenes containing 45-50% limonene and 27-44% of mint flavor components (corresponding to the composition containing 10-14% alpha-pinene and 14-18% beta-pinene in the second table on page 1 which have a boiling point of 155-156°C and 167°C, respectively, as evidenced by the “Chemical Properties” section of Chemical I and II) is produced from the distillation of mint oil from Mentha arvensis (page 1, paragraph 1).
It would have been obvious for a person of ordinary skill to have modified the distillate of flavor of Swaine to include the distillate of Arora.  Since Swaine teaches that the flavor comprises limonene, alpha-pinene, and beta-pinene which are removed by distillation of Mentha arvensis flavor oil, but does not disclose the specific composition of such a distillate, a skilled practitioner would have been motivated to consult an additional reference such as Arora to determine the composition of the distillate.  In consulting Arora, the practitioner would find the that mint distillate comprises 45-50% limonene and 24-32% of mint flavor components, wherein each of the mint flavor components have a boiling point within the claimed range.  Although the prior art does not disclose the contents of limonene and mint flavor components as peak area percent as determined by Lei-Hoke Method I, the disclosed contents are considered to overlap the claimed ranges, thereby rendering the claim obvious.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a method of measurement does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
Regarding claim 13, Swaine teaches the invention as described above in claim 1, including the method further comprising the step of combining viridiflorol with the first mint distillate and the additional mint flavor component [0121].  Since Swaine discloses viridiflorol as a specific component, a skilled practitioner would readily recognize that viridiflorol comprises 100% by weight of the specific component, which falls within the claimed concentration of viridiflorol.  Swaine also discloses that viridiflorol is a component in mint essential oil [0126]-[0127], and therefore, a skilled practitioner would readily recognize that viridiflorol can be produced from the fractional distillation of essential oil, thereby forming a second mint distillate.
Regarding claim 14, Swaine teaches the invention as described above in claim 13, including that flavor oil can be present as the entire flavor composition or can be combined with other flavor ingredients [0035], which means that the content of the first distillate and the content of the second distillate in the composition each ranges from an amount approaching 0% by weight to an amount approaching 100% by weight of the flavor, which overlaps the claimed concentration.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Swaine (US 2008/0008729) in view of Arora (“Natural Mint Terpene”, April 2020, Arora Aromatics, https://web.archive.org/web/20200429123821/http://www.aroraaromatics.com:80/natural-mint-products/mint-terpene-detail.html) as evidenced by Chemical I (“alpha-Pinene”, 2018, Chemical Book, https://web.archive.org/web/20180902020056/http://www.chemicalbook.com:80/ProductChemicalPropertiesCB5209086_EN.htm) and Chemical II (“beta-pinene”, 2018, Chemical Book, https://web.archive.org/web/20180804124613/http://www.chemicalbook.com:80/ChemicalProductProperty_EN_CB7361607.htm) as applied to claim 1 above, and further in view of Good (“viridiflorol”, 2019, The Good Scents Company, https://web.archive.org/web/20191206194756/http://www.thegoodscentscompany.com/data/rw1055931.html).
Regarding claim 15, Swaine teaches the invention as disclosed above in claim 1, including flavor oil from Mentha  species can be present as the entire flavor composition or can be combined with other flavor ingredients [0035], which means that the content of the first distillate and the content of additional mint flavor components in the composition ranges from an amount approaching 0% by weight to an amount approaching 100% by weight of the flavor, which overlaps the claimed concentration.  Although Swaine teaches that the additional mint flavor component is viridiflorol [0121], it does not teach the additional mint flavor component is synthetic.
However, Good teaches that sources of viridiflorol include natural and synthetic source (page 2 under “Suppliers).
It would have been obvious for a person of ordinary skill in the art to have modified the flavor of Swaine to include synthetic viridiflorol as taught by Good.  Since Swaine teaches that the flavor comprises viridiflorol, but does not disclose a source consisting of viridiflorol, a skilled practitioner would be motivated to consult and additional reference such as Good in order to determine a suitable source consisting of viridiflorol.  Therefore, the selection of synthetic viridiflorol renders the claim obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791